COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Cicilio Garcia v. Alicia Lozano

Appellate case number:    01-20-00441-CV

Trial court case number: 2015-57194

Trial court:              215th District Court of Harris County

       The clerk’s record was filed on July 6, 2020. On July 9, 2020, appellant filed a motion for
extension of time to file a supplemental clerk’s record and the reporter’s record. This Court
granted this extension until September 7, 2020.
        On August 4, 2020, the court reporter advised that no record would be filed because
appellant had not requested it or had not made financial arrangements for the record to be filed.
The Court issued a notice on August 4, 2020, advising appellant that, unless a response or the
reporter’s record was filed by September 7, 2020, the appellant might be required to file a brief
without the benefit of a reporter’s record. On September 4, 2020, appellant filed a second motion
for extension of time to file the record, which the Court granted until November 6, 2020, noting
that no further extensions would be granted absent a showing of exceptional circumstances.
       On September 15, 2020, appellant filed a motion for extension of time to file his brief until
January 6, 2021. Appellee is unopposed to this motion.
        The appellant’s brief is not due until thirty days after the record is complete. See TEX. R.
APP. P. 38.6(a). Accordingly, we deny appellant’s motion. Appellant’s brief is due within 30
days after the supplemental clerk’s record and the reporter’s record are filed in this Court.
See id.
       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ___September 29, 2020_____